Name: 80/656/EEC: Commission Decision of 24 June 1980 approving an Italian programme concerning the treatment, processing and marketing of fruit and vegetables pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-11

 Avis juridique important|31980D065680/656/EEC: Commission Decision of 24 June 1980 approving an Italian programme concerning the treatment, processing and marketing of fruit and vegetables pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 177 , 11/07/1980 P. 0059 - 0059****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1980 APPROVING AN ITALIAN PROGRAMME CONCERNING THE TREATMENT , PROCESSING AND MARKETING OF FRUIT AND VEGETABLES PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/656/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 17 DECEMBER 1979 THE ITALIAN GOVERNMENT FORWARDED A PROGRAMME FOR THE TREATMENT , PROCESSING AND MARKETING OF FRUIT AND VEGETABLES ; WHEREAS THE PROGRAMME RELATES TO THE DEVELOPMENT , MODERNIZATION AND RATIONALIZATION OF FACILITIES FOR THE TREATMENT AND MARKETING OF FRESH FRUIT AND VEGETABLES AND FACILITIES FOR PROCESSING FRUIT AND VEGETABLES SET UP WITH THE AIM OF INCREASING THE QUANTITIES HANDLED , IMPROVING QUALITY , ADAPTING TO MARKET REQUIREMENTS AND IMPROVING THE PROFITABILITY OF THE SECTOR ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT AFFECT THE DECISIONS WHICH ARE TAKEN PURSUANT TO ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 ON THE COMMUNITY FINANCING OF PROJECTS CONCERNING THE EXPANSION OF PROCESSING CAPACITIES FOR TRADITIONAL PRODUCTS IN REGIONS WHICH ARE ALREADY SUFFICIENTLY SUPPLIED ; IN PARTICULAR AS REGARDS AN EXAMINATION AS TO WHETHER THE NEW CAPACITIES WILL ACTUALLY FIND SALES OUTLETS ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE FRUIT AND VEGETABLES SECTOR IN ITALY ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE TREATMENT , PROCESSING AND MARKETING OF FRUIT AND VEGETABLES SUBMITTED BY THE ITALIAN GOVERNMENT ON 17 DECEMBER 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 24 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT